DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed December 8th 2021, claims 1-18 are pending for examination with a June 25th 2019 effective filing date.
	By way of the present Amendment, claims 7 and 15 are canceled. Claims 1, 10, and 14 are amended. No claim is added. Rejection to claim 16 under 35 USC §112(b) is withdrawn.

Claim Objections
3.	Claim 17 is objected to because of the following informalities:  claim 17 depends on a canceled claim 15.  Appropriate correction is required.
	In the present Office action, claim 17 is assumed to be a dependent claim of claim 14 until further clarification provided.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
7.	Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. §103 as being unpatentable over Sebot et al. (US 2020/0183482), hereinafter Sebot, in view of De Bruin et al. (US 2011/0119212), hereinafter Bruin, and further in view of Wu et al (US 2018/0181877), hereinafter Wu, and Mills (US 2019/0340489), hereinafter Mills.
Claim 1
“A self-optimizing System on a Chip (SOC)” Sebot Figure 1 and [0007] discloses “a system on a chip (SoC)” and Sebot [0114] discloses “one or more accelerators to provide optimized hardware support for particular functions”;

“multiple cores, multiple hardware accelerators, multiple memories, and an interconnection framework that couples the cores, the accelerators and the memories to permit programs to be executed by the SOC” Bruin [0019] discloses “several processors/models” and Bruin claim 1 recites “generating in memory of a computer”;

“a SOC reset controller configured to reset the SOC; a machine learning (ML) module in communication with the multiple cores, the multiple hardware accelerators, the interconnection framework, the multiple memories and the SOC reset controller that adjusts configuration parameters of the cores, the hardware accelerators, interconnect elements and the memories autonomously until a desired performance target is achieved” Sebot [0030] discloses “machine learning adaptation models are executed as optimized code in microcontroller firmware. … can operate simultaneously alongside other models, and can be adjusted by updating firmware code (e.g., to optimize performance for individual applications…),

“wherein the ML module adjusts the configuration parameters to meet the desired performance target by tuning the configuration parameters and autonomously cycling through configuration training sequences until the desired performance target is achieved” Sebot [0034] discloses “[t]he second structure is a microcontroller 112 that consumes the streams of telemetry metadata 108 and, in response to the telemetry metadata 108, emits configuration parameters 114 for the SoC’s 102 architectural structures… these configuration parameters 114 are fed to the SoC 102 for adjusting operating of the SoC 102, including power of various components of the processor 104”;

“wherein the configuration parameters include one or more of configuration space address, register offset, configuration parameter bit-field offset, parameter legal range, parameter change step size and parameter change condition” Mills [0111] discloses “…the shift register offset to match the multiplied value with a fixed-point precision of the accumulator circuit”;

“a pathological configuration list, generated by the ML module, comprising a list of configuration parameter settings that lead to severe performance drops, by classifying performance drops below a predetermined threshold value as pathological” Wu [0011] discloses “determining a suggested configuration may comprise the steps of querying the database to select all entries associated with a second dataset corresponding to the second exploration operation and analyzing the selected entries to determine configurations utilized during previously executed exploration operations that maximize or minimize a particular performance
metric”,
“wherein the ML module checks if new configuration parameters match a configuration setting in the pathological configuration list and if there is a match, then the ML module does not run the configuration training sequences using said configuration parameters and generates a next new configuration parameters” Sebot [0066] discloses “the set of machine learning adaptation decision models 116 generate a set of configuration parameters 114 for controlling operation of the SoC 102 based on the selected one or more streams of telemetry metadata 108. For example, the set of configuration parameters 114 can include settings for enabling and/or disabling one or more 000/EXE clusters 118 in the processor 104. … in response to determining that the processor is not frontend bound, the set of machine learning adaptation decision models 116 may generate a set of voltage settings as the set of configuration parameters 114 for one or more 000/EXE clusters 118. These voltage settings reduce the operating voltage for the set of 000/EXE clusters 118 and effectively disable these 000/EXE clusters 118”.

Sebot, Bruin, Wu and Mills disclose analogous art. However, Sebot does not spell out the “multiple cores”, “performance drops”, and “register offset” as recited above. These features are disclosed in Bruin and Wu and Mills respectfully. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Bruin and Wu and Mills into Sebot to enhance its operation performance functions.

Claim 4
“a debug module that generates compute flow information related to compute flows active in the SOC, and wherein the ML module fetches the compute flow information from the debug module using a ML_FLOW_INFO interface” Sebot [0043] discloses “the telemetry system 106 gathers telemetry metadata 108 from architectural event counters of the processor …, which may also be used for design debugging the SoC”.

Claim 5
“wherein the ML module includes a ML_SOC_PERF interface for communicating with the debug module to
performance metrics related to the desired performance target and the current SoC state” Wu abstract discloses “[e]ach performance metric in the at least one performance metric is a value used to evaluate the result. The exploration operation utilizes a machine learning algorithm to process the dataset”.

Claim 6
“wherein the ML module uses the compute flow information and the performance metrics to build a ML Network dynamically” Wu [0022] discloses “an input for a machine learning algorithm and setting parameter values for a number of parameters to configure the machine learning algorithm. Features can be extracted directly from the raw data in the dataset and/or derived from the data in the dataset. The selection of parameter values, algorithms, and features may have varying effects on the result of the exploration operation”.

Claim 8
“wherein the ML module fetches the configuration parameters from one of the memories and saves the fetched configuration parameters in an internal memory of the ML module for fast access thereto” Sebot [0051] discloses “a number of different machine learning adaptation decision models 116, the number of model parameters (a proxy for memory footprint on the microcontroller 112)”.

Claim 9
“wherein the ML module includes a ML_SEQ interface that includes ML_FREEZE signals that are asserted by the ML module in an order specified by a data flow to the cores and the accelerators to request the cores and the accelerators to discontinue processing of new data” Wu [0043] discloses “[m]achine learning algorithms are typically designed to receive a large number of uniformly formatted samples of data and process the data to produce a result based on the large number of samples. Consequently, the machine learning algorithms may not be designed to process the data in a format provided by the dataset 300. Consequently, the data preparation step 320 is designed to produce data samples from the dataset 300
in a format compatible with the machine learning algorithm”.

8.	Claims 2, 14, 16, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Sebot et al. (US 2020/0183482), hereinafter Sebot, in view of De Bruin et al. (US 2011/0119212), hereinafter Bruin, Wu et al (US 2018/0181877), hereinafter Wu, and Mills (US 2019/0340489), hereinafter Mills, and further in view of Matsuoka et al. (US 2019/0200872), hereinafter Matsuoka.
Claim 2
“wherein the ML module is configured to provide a protocol for synchronized updates of the configuration parameters to avoid undefined behaviors due to dynamic runtime configuration changes, wherein the protocol includes the ML module receiving confirmation of quiescent state before pushing new configuration parameters” Matsuoka [0191] discloses “[t]he neural network or machine learning algorithm of the smart-home control device 2208 can monitor local parameter updates and corresponding infant responses over time and generate changes to the default parameters. … the neural network or machine learning algorithm can determine that the default parameter representing the temperature setpoint of the thermostat… the system can close the feedback loop by providing a default parameter update 2210 to the default parameters 2202. The updated default parameters 2202 can be used in the smart home devices 2204 the next time they enter the sleep mode”.

Sebot, Bruin, Wu, Mills and Matsuoka disclose analogous art. However, Sebot does not spell out
the “updates of configuration” as recited above. It is disclosed in Matsuoka. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Matsuoka into Sebot to enhance its operation performance functions.

Claim 14
“providing a protocol, by a machine learning (ML) module, for synchronized configuration parameter updates to avoid undefined behaviors due to dynamic runtime configuration changes, wherein the protocol includes the ML module receiving confirmation of quiescent state before pushing new configuration parameters” Matsuoka [0191] discloses “[t]he neural network or machine learning algorithm of the smart-home control device 2208 can monitor local parameter updates and corresponding infant responses over time and generate changes to the default parameters. … the neural network or machine learning algorithm can determine that the default parameter representing the temperature setpoint of the thermostat… the system can close the feedback loop by providing a default parameter update 2210 to the default parameters 2202. The updated default parameters 2202 can be used in the smart home devices 2204 the next time they enter the sleep mode”.
Claim 14 is also rejected for the rationale given for claim 1.

Claim 16
“wherein a reset timer causes a SOC reset controller to issue a reset if the quiescent state is not attained within a predetermined time” Matsuoka [0191] discloses “[t]he neural network or machine learning algorithm of the smart-home control device 2208 can monitor local parameter updates and corresponding infant responses over time and generate changes to the default parameters”.

Claim 18
Claim 18 recites similar features to claim 6, therefore, is rejected for the rationale given for claim 6.

Allowable Subject Matter
9.	Claims 10-11 are allowed over prior art.

10.	Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments filed December 8th 2021 have been fully considered but they are not persuasive.
	Claim 1 rejection
	Applicant asserts that applicant “has added elements from claim 7 into claim 1. Claim 7 has been cancelled. Therefore, Applicant submits claims 1 and 10 are allowable over the cited references.” Said argument is not persuasive because claim 7 is not incorporated into claim 1 in its entirety. The “…parameters include configuration…” has been amended into “parameters include one or more configuration…”. Accordingly, a newly cited reference, Mills, is applied in the present Office action.

	Claim 14 rejection
Applicant argues “[w]hile Matsuoka refers to updating default parameters which can be used in the smart home device the next time they enter sleep mode, amended claim 14 is not simply claiming the pushing of new configuration parameters. Instead, claim 14 requires that, for the protocol, the ML module receives confirmation of quiescent state before pushing new configuration parameters. Matsuoka (as well as the other cited references) is quiet with respect to such a protocol and the quiescent state, and updating parameters in this manner.” Said argument is not persuasive.
What is “receives confirmation of quiescent state before pushing new configuration parameters”? When a device is in sleep mode, the device system is inherently received a confirmation of the sleep mode, therefore, “know” about the device in a sleep situation, some even displaying “sleep mode”. In the present invention, although a sentence similar to claim recitation is repeated in the Summary section, the “confirmation of quiescent state… pushing new configuration parameters” is not described in any of the embodiments detailed in the Specification of the application. It is unclear if a special algorithm is set up for triggering up-coming pushing new configuration parameters once the device is in a quiescent state.
	Matsuoka [0191] discloses “the system can close the feedback loop by providing a default parameter update 2210 to the default parameters 2202. The updated default parameters 2202 can be used in the smart home devices 2204 the next time they enter the sleep mode”. In said paragraph, the disclosure apparently indicates the default parameters will not be updated again until the device awakes from the sleep mode.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175